Citation Nr: 0811501	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability, claimed as secondary to the veteran's service-
connected left shoulder disability, and, if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability, claimed as secondary to the veteran's service-
connected left shoulder disability and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claims, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen these claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim to reopen a claim for service connection for 
cervical spine disability is decided herein, while the 
remaining matters on appeal are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed December 1998 decision, the Board denied 
service connection for cervical spine disability.

2.  The evidence associated with the claims file subsequent 
to the Board's December 1998 decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a cervical spine 
disability; is not cumulative or redundant of evidence 
already of record; and raises a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Entitlement to service connection for cervical spine 
disability was denied in an unappealed Board decision of 
December 1998 based on its determination that the claimed 
disability was not present within one year of the veteran's 
discharge from service and was not etiologically related to 
service or the veteran's service-connected left shoulder 
disability.  The medical evidence then of record included 
service medical records detailing a shoulder separation 
injury that occurred in 1966, a post service October 1972 VA 
examination report that is negative for a neck disability, a 
May 1979 VA cervical spine X-ray report showing no 
significant abnormalities, and a January 1993 private 
chiropractor's report noting the veteran's history of a 1966 
accident.  A March 1993 VA examination report notes the 
presence of degenerative joint disease of the cervical spine.  
In addition, a March 1993 private chiropractor's statement 
notes the veteran's reported history of in-service trauma and 
an opinion that the veteran's spine was misaligned as a 
result of severe trauma.  The veteran also underwent a VA 
neurology examination in April 1997 and a VA orthopedic 
examination in May 1997.  The neurology examination was 
essentially normal.  The orthopedic examiner's report notes 
scoliosis and degenerative changes, and concludes that the 
veteran's degenerative joint disease was unlikely to be 
traumatic, but such etiology was possible.

Evidence submitted after the Board's December 1998 denial 
includes an April 2004 report from private chiropractor D.B., 
wherein the veteran's service medical records were noted to 
have been considered and an opinion was rendered that it was 
highly possible that the veteran's neck arthritis was a 
direct result of the veteran's in-service trauma.  In support 
of the opinion, D.B. noted that damaged tissue from that 
trauma would have contributed over time to problems with 
surrounding tissue.  The Board has determined that this 
opinion is new and material because the opinion is based, in 
part, upon a review of the veteran's service medical records, 
whereas the earlier medical opinions supportive of the claim 
were based primarily upon history provided by the veteran.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a cervical 
spine disability, to include as secondary to the veteran's 
service-connected left shoulder disability, is granted.




REMAND

The veteran is also seeking to reopen a claim for service 
connection for disability of the lumbar spine, a claim which 
was also denied in the unappealed December 1998 Board 
decision.  In March 2006, the U.S. Court of Appeals held that 
because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of the 
evidence that must be presented.  Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006).  The record reflects that the veteran 
has not been provided Kent-compliant notice in response to 
this claim to reopen, to include notice that the earlier 
denial was based in part on the Board determination that the 
evidence failed to establish that he sustained a low back 
injury in service.

With respect to the reopened claim for service connection for 
cervical spine disability, the Board notes that the veteran 
contends that his cervical spine disability is due to service 
injury or his service-connected left shoulder injury 
residuals.  Although the veteran has submitted an April 2004 
private chiropractor's opinion in support of his claim, the 
Board has not found it to be sufficiently persuasive, in 
light of the other evidence of record, to establish this 
claim.  However, the Board does believe that the veteran 
should be afforded another VA examination to determine 
whether his current cervical spine disability is 
etiologically related to service or service-connected 
disability.  

The Board also notes that he has not been notified of the 
evidence required to establish a secondary service connection 
claim under 38 C.F.R. § 3.310 (2007).  

In light of these circumstances, the case is REMANDED to the 
RO or AMC in Washington, D.C. for the following action:

1.  The RO or the AMC should send the 
veteran providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), to 
include notice that complies with Kent, 
supra, and notice concerning secondary 
service connection.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
currently present disability of the 
cervical spine.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present cervical spine disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to service or was 
caused or chronically worsened by a 
service-connected disability (residuals of 
a separated left shoulder).

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


